UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

DEBORAH FEINGOLD d/b/a DEBORAH
FEINGOLD PHOTOGRAPHY,

                 Plaintiff,

        -v-                                                           No. 18-CV-2055-LTS-GWG

RAGEON, INC., et al.,

                 Defendants.

-------------------------------------------------------x


                                                     ORDER

                 The Court has received Defendant RageOn, Inc.’s (i) Motion to Stay, or

Alternatively to Extend Time to File its Opposition to Plaintiff’s Motion for Summary Judgment

ECF #123 (“Motion,” docket entry no. 132), and (ii) November 18, 2019, letter request for leave

to file, under seal and publicly in redacted form, certain documents submitted in support of

Defendant’s Motion (docket entry no. 134).

                 Defendant’s request to stay the litigation is denied as superfluous, as the Court has

already stayed the action pending the Court’s ruling on Plaintiff’s motion for summary judgment.

(Docket Entry No. 131.) However, Defendant’s request for an extension of time to file its

opposition to Plaintiff’s motion for summary judgment is granted. Defendant must file its

opposition by December 4, 2019. Defendant’s request to file docket entries numbered 133 and

133-1 under seal and in redacted form on the docket is granted.




RAGEON EXT MOTION.DOCX                                     VERSION NOVEMBER 20, 2019                1
             Docket Entry Nos. 132, 133, and 134 are resolved.

             SO ORDERED.


Dated: New York, New York
       November 20, 2019

                                                         /s/ Laura Taylor Swain .
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge




RAGEON EXT MOTION.DOCX                       VERSION NOVEMBER 20, 2019                 2
